Newcomb, P. J.,
The question is on the regularity of five judgments in assumpsit in various amounts, ranging from $3.82 to $17.32, “together with interest and costs” in each case. In some instances the costs exceed the debt. Each went to judgment in default of appearance on the part of defendant.
The claims were for poor taxes for 1929. They had been assessed each against a different parcel of land in the twenty-second ward of this city.
It is objected that as yet the warrants cannot have expired (Act of April 22, 1846, P. L. 486), and, therefore, the remedy by action has not yet attached: Act of April 11, 1848, P. L. 517.
Regardless of that, the proceedings were obnoxious for another reason.
The summons in each case had been issued at the same time, and all were returnable on the same day at the same hour; and all went to judgment at “10.10 o’clock A. M.” that day.
They were recoverable, if at all, in the same right, the cause of action being single. Hence, so long as in the aggregate the amount was within the magistrate’s jurisdiction, he could not legitimately make the claims subjects of separate suits to the prejudice of defendant on the score of costs. Such proceeding can only be looked upon as an abuse of process for which relief may be had on this writ.
The exceptions are sustained and the several judgments reversed.
Prom William A. Wilcox, Scranton, Pa.